DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities: 
Typographical errors present in paragraphs [0006] and [0009].  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claimed invention is directed to non-statutory matter because the claimed invention is drawn to a computer readable storage medium (CRM) per se, a computer program per se, and a transitory propagating signal, all of which are outside the statutory categories of 101.  See MPEP 2106.03.  Applicant’s specification, at paragraph [0110], discloses, “the present invention may adopt the form of a computer program product implemented on one or more computer available storage media (including but not limited to a disk memory, an optical memory and the like).”  As such, the Applicant’s specification does not limit the storage medium to non-transitory, as such, the medium encompasses transitory storage mediums such as carrier waves. Therefore, this disclosure applies to the CRM and to a transitory propagating signal carrying the instructions.  A claim to a container expressly stating that the container can be carried on a railroad flatcar does not require the flatcar as part of the invention, and correspondingly, claim 15 does not require the medium. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 1-16 recite the limitation, “transmitting only display data.”  As per the current claim language this recitation renders the claim indefinite.  Regarding claim interpretation for prior art examination, this limitation will be interpreted as “transmitting display data X first, and display data Y later.”

Claims 1-12, 15 and 16 recite mathematical expressions using an undefined variable “P.”   Variable “P” must be expressly defined.  Appropriate correction required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 8 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (US 2019/0080662, hereinafter “Ahn”).
With respect to Claim 1, Ahn teaches a method of a display panel, wherein the display panel comprises a plurality of rows of pixels, the plurality of rows of pixels are divided into N row groups, each of the row groups comprises pixels spaced by N-1 rows, and N is an integer greater than 1 (Ahn: Fig. 1, pixels rows corresponding to scan lines G1 of pixels PX); and
the driving method comprises:
obtaining a plurality of continuous display frames of image data to be displayed, wherein each of the plurality of display frames of image data comprises display data corresponding to each of the pixels (Ahn: Fig. 1, signal controller 600 receives image data IDAT corresponding to sequential frames; Para. [0159]); and
in a condition that each of the plurality of display frames is transmitted, transmitting only display data, corresponding to each of the pixels in one of the row groups, of the plurality of display frames of image data to a driving chip in the display panel, so that the driving chip in the display panel drives the display panel to display an image according to the received display data (Ahn: Paras. [0210] – [0211]).

With respect to Claim 2, Ahn teaches the driving method according to claim 1, wherein in the condition that each of the plurality of display frames is transmitted, the transmitting only the display data, corresponding to each of the pixels in one of the row groups, in the plurality of display frames of image data to the driving chip in the display panel, comprises:
in a condition that an (N*K-P)th display frame in the plurality of display frames is transmitted, transmitting display data, corresponding to each pixel in an (N-P)th row group in the N row groups, of the (N*K-P)th display frame to the driving chip in the display panel, wherein 0<P<N-1, and K is an integer greater than 0 (Ahn: Para. [0210], as illustrated in FIGS. 19 to 22, in an odd numbered frame, odd numbered pixel rows are sequentially charged, and in an even numbered frame, even numbered pixel rows are sequentially charged).

With respect to Claim 3, Ahn teaches the driving method according to claim 2, wherein N=2; the 2 row groups comprise a first row group and a second row group, the first row group comprises odd rows of pixels, and the second row group comprises even rows of pixels;
in a condition that a (2K)th display frame in the plurality of display frames is transmitted, transmitting display data corresponding to each pixel in the second row group to the driving chip in the display panel (Ahn: Para. [0169]; Fig. 20); and
in a condition that a (2K-1)th display frame in the plurality of display frames is transmitted, transmitting display data corresponding to each pixel in the first row group to the driving chip in the display panel (Ahn: Para. [0169]; Fig. 19).

Apparatus claims (13, 14, 15 & 16) are drawn to the apparatus corresponding to the method of using same as claimed in claims (1, 1, 1 & 1).  Therefore apparatus claims (13, 14, 15 & 16) correspond to method claims (1, 1, 1 & 1), and are rejected for the same reasons of anticipation as used above. 

With respect to Claim 7, Ahn teaches the driving method according to claim 2, wherein the driving, by the driving chip in the display panel, the display panel to display the image according to the received display data, comprises:
at the (N*K-P)th display frame, determining, by the driving chip, display data corresponding to pixels other than the (N-P) row group in the display panel, wherein O<P<N-1, and K is an integer greater than 0; and
driving, by the driving chip, the display panel to display an image at the (N*K-P)th display frame according to the received display data corresponding to the (N-P)th row group and the determined display data (Ahn: Para. [0169]; Fig. 22, timing diagram of the driving signal for an even numbered frame).

With respect to Claim 8, Ahn teaches the driving method according to claim 3, wherein the driving, by the driving chip in the display panel, the display panel to display the image according to the received display data, comprises:
at the (N*K-P)th display frame, determining, by the driving chip, display data corresponding to pixels other than the (N-P)th row group in the display panel, wherein 0<P<N-1, and K is an integer greater than 0; and
driving, by the driving chip, the display panel to display an image at the (N*K-P)th display frame according to the received display data corresponding to the (N-P)th row group and the determined display data (Ahn: Para. [0169]; Fig. 21, timing diagram of the driving signal for an odd numbered frame).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Choi et al. (US 2015/0371609, hereinafter “Choi”).
With respect to Claim 4, Ahn teaches the driving method according to claim 1, wherein after the plurality of continuous display frames of image data to be displayed are obtained and before only the display data, corresponding to each of the pixels in one of the row groups, in the display frame of image data is transmitted to the driving chip in the display panel in the condition that each of the plurality of display frames is transmitted, the method further comprises:
transmitting only the display data corresponding to each pixel in the one row group to the driving chip in the display panel (Ahn: Para. [0169]).
Ahn fails to expressly disclose determining a quantity of display frames and determining that the quantity of the display frames corresponding to the dynamic images is greater than the quantity of the display frames corresponding to the static images.
However, Choi discloses: 
determining a quantity of display frames corresponding to static images and a quantity of display frames corresponding to dynamic images in a plurality of adjacent display frames in the plurality of display frames; and
in a condition that it is determined that the quantity of the display frames corresponding to the dynamic images is greater than the quantity of the display frames corresponding to the static images (Choi: Paras. [0092] – [0094]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the display driving method, as taught by Ahn, to incorporate determining whether the frame is static or dynamic, as taught by Choi, in order to control the drive frequency so as to reduce power consumption (Choi: Para. [0201]).

With respect to Claim 5, Ahn teaches the driving method according to claim 2, wherein after the plurality of continuous display frames of image data to be displayed are obtained and before only the display data. corresponding to each of the pixels in one of the row groups. in the display frame of image data is transmitted to the driving chip in the display panel in the condition that each of the plurality of display frames is transmitted, the method further comprises:
transmitting only the display data, corresponding to each of the pixels in one of the row groups, in the display frames of image data to the driving chip in the display panel (Ahn: Figs. 19-20; Para. [0169]), and
transmitting only the display data corresponding to each pixel in the one row group to the driving chip in the display panel (Ahn: Para. [0169]).
Ahn fails to expressly disclose determining a quantity of display frames and determining that the quantity of the display frames corresponding to the dynamic images is greater than the quantity of the display frames corresponding to the static images.
However, Choi discloses: 
determining a quantity of display frames corresponding to static images and a quantity of display frames corresponding to dynamic images in a plurality of adjacent display frames in the plurality of display frames; and
in a condition that it is determined that the quantity of the display frames corresponding to the dynamic images is greater than the quantity of the display frames corresponding to the static images (Choi: Paras. [0092] – [0094]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the display driving method, as taught by Ahn, to incorporate determining whether the frame is static or dynamic, as taught by Choi, in order to control the drive frequency so as to reduce power consumption (Choi: Para. [0201]).

With respect to Claim 6, Ahn teaches the driving method according to claim 3, wherein after the plurality of continuous display frames of image data to be displayed are obtained and before only the display data, corresponding to each of the pixels in one of the row groups, in the display frame of image data is transmitted to the driving chip in the display panel in the condition that each of the plurality of display frames is transmitted, the method further comprises:
transmitting only the display data, corresponding to each of the pixels in one of the row groups, and
transmitting only the display data corresponding to each pixel in the one row group to the driving chip in the display panel (Ahn: Figs. 19-20; Para. [0169]).
Ahn fails to expressly disclose determining a quantity of display frames and determining that the quantity of the display frames corresponding to the dynamic images is greater than the quantity of the display frames corresponding to the static images.
However, Choi discloses: 
determining a quantity of display frames corresponding to static images and a quantity of display frames corresponding to dynamic images in a plurality of adjacent display frames in the plurality of display frames; and
in a condition that it is determined that the quantity of the display frames corresponding to the dynamic images is greater than the quantity of the display frames corresponding to the static images (Choi: Paras. [0092] – [0094]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the display driving method, as taught by Ahn, to incorporate determining whether the frame is static or dynamic, as taught by Choi, in order to control the drive frequency so as to reduce power consumption (Choi: Para. [0201]).

Allowable Subject Matter
Claim 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN EARLES/Primary Examiner, Art Unit 2625